Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This action is in response to claim amendments filed 7/18/22. Claims 1-12 and 14-45 are pending. 

Election/Restrictions
Applicant’s election without traverse of epitope 382-403 of SEQ ID NO: 509 in the reply filed on 7/18/22 is acknowledged.
With respect to the species election of a VH/VL combination, Applicant states “[t]his species election is made without traverse” (remarks 7/18/22; p. 9) but sets forth a traversal and arguments on the previous page under the heading “Unity of Invention” (remarks 7/18/22 p.8). Applicant also generally alleges conditional traversal without specifically pointing to any deficiency in support of those potential future conditions (remarks 7/18/22 p.9).
To the extent that Applicant has made specific arguments traversing the VH/VL election of species—arguing that the combination of SEQ ID NO:510/511 and 512/513 represent a single general inventive concept—this election will be treated as traversed. Applicant’s assertion that Applicant may traverse sometime in the future is not a proper traversal nor would such a traversal be considered timely, as Applicant must specifically point out supposed errors in the requirement or else the election is treated as without traverse (MPEP §818.01(a)).
Applicant's election with traverse of SEQ ID NOs: 512/513 in the reply filed on 7/18/22 is acknowledged.  The traversal is on the ground(s) that this combination binds the same epitope as 510/511 and therefore share unity of invention.  This is persuasive and these two combinations will be examined. Further, the elected species of VH/VL is allowable over the prior art. As such, the search was extended to the other species claimed in, e.g., claim 20. Ultimately, these four species, representing the explicitly claimed species, were all examined and deemed allowable over the prior art. Moreover, the art fails to disclose antibodies which bind the claimed aggrecan epitopes and so the search was extended to the remaining epitopes. Thus, the restriction requirement is withdrawn in full.

Information Disclosure Statement
The lined through items on the 3-page information disclosure statement filed 7/18/22 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no column for the Examiner’s initials.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note that the applications cited on the 12-page IDS have been considered to the extent required.

Claim Interpretation
	Claim 16 states the binding domain comprises the complementarity determining regions of, e.g., “a VH sequence of SEQ ID NO: 512 and VL sequence of SEQ ID NO: 513”. One interpretation is that the binding domain requires all of SEQ ID NOs: 512 and 513 and the claim is referring to these as complementarity determining regions (comprises…a VH sequence), while another is that the claim only requires certain subsequences within 512 and 513 which would be considered complementarity determining regions by one of skill in the art at the time of filing. In light of dependent claim 17, it is the latter interpretation which represents the broadest, reasonable interpretation.
	Claim 20 is interpreted in the same way.
	In light of this interpretation, the Examiner makes further note of the statement on page 79: “In the present specification, CDR residues and other residues (e.g., FR residues) in a variable domain are numbered according to Kabat et al. unless otherwise specified”. Claims are read in light of the specification; the claims are directed to CDR residues in a variable domain and do not specify otherwise, so the CDRs will be interpreted and examined according to Kabat numbering. The following is the Examiner’s understanding of these sequences:

SEQ ID NO 512/513
SEQ ID NO 510/511
H-CDR1
NYAIHW
NYAIHW
H-CDR2
MIRSNGMIYYATWAKG
MIRSNGMIYYATWAKG
H-CDR3
LWNL
LWNI
L-CDR1
QSSPSVYSNLL
QSSPSVYLNLL
L-CDR2
SASALQS
SASFLQS
L-CDR3
ADAATYYCAGVYSNNIYT
ADAATYYCAGVYSNNIYT


Claims such as claim 1 state “the antigen” without a prior recitation of an antigen, raising the question of antecedent basis. However, the claims do recite an “antigen binding domain”. The artisan would understand that “the antigen” is the antigen being bound by the antigen binding domain.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contains the trademark/trade name R&D SYSTEMStm.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the source of MAB1120 and, accordingly, the identification/description is indefinite.
The metes and bounds in using this trademark are unclear because, in one case, this is a claim limitation. In that case, the claim is only infringed when MAB1220 is obtained specifically from R&D SYSTEMStm. Moreover, MAB1220 appears to be commercially available from multiple distributors. It is unclear if one must obtain the MAB1220 directly from R&D SYSTEMS or if this source only needs to be involved in some portion of the manufacturing/distribution chain.
In an alternative interpretation, all MAB1220 would meet the claim limitations, in which case exemplary language such as the use of one particular source should be removed since it does not serve to further limit the claims. 
Therefore, claim 6 is indefinite.

Claims 32, 33, 38, 39, 44, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims are drawn to treating individuals by administering an antibody. The instant specification provides a special definition for the phrase “treating”: “clinical intervention that intends to alter the natural course of an individual to be treated and can be carried out both for prevention and during the course of a clinical pathological condition” (paragraph 245).
Thus, Applicant has redefined “treating” such that it appears no particular outcome is required. The method does not require that the disease is prevented or that the natural course of the individual is altered, only that the intent of administration is that these outcomes happen. This renders the metes and bounds of the claim unclear.
First, it is noted that the claims do not cover prevention of the disease because all pending claims are to subjects already “having” the disease.
Regarding the metes and bounds, for example, a person may administer the claimed antibodies to a subject having OA. However, for infringement to be determined, one must probe the mindset of the user: what did they “intend”. It is unclear if simply administering the antibody to the claimed population is sufficient or if administering the antibody without intending to “alter the natural course” of an individual would be outside the scope of the claims. Moreover, it is unclear what altering the natural course of an individual would entail. Under an ordinary definition, treating abates symptoms, affects the progression, or affects the underlying pathology of diseases, e.g., affects the course of the disease. The phrase “alter the natural course of an individual” does not appear to be common within the art nor does the specification provide a definition of this phrase. In one case, it is identical to altering the course of the disease. In another, such a term may be much broader. The specification describes potential adverse effects of treatment (paragraph 3); one reasonable interpretation is therefore that administering the antibody with the intent to cause such adverse effects without resulting in any therapeutic benefit is still within the scope of the claim, as causing such adverse effects would alter the natural course of the individual.
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). In this case, Applicant’s explicit definition of “treating” must be used to interpret the claims, yet the metes and bounds of this definition are unclear. The claim appears to be a method of administering an antibody without requiring any benefit to the subject and may include intentional harm to the subject, yet alternate interpretations are also possible.
Therefore, claims 32, 33, 38, 39, 44, and 45 are indefinite.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 12 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “substantially” is a broad term but not indefinite per se. In reNehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). The court held that the limitation “to substantially increase the efficiency of the compound as a copper extractant” was definite in view of the general guidelines contained in the specification. In reMattison, 509 F.2d 563, 184 USPQ 484 (CCPA 1975). The court held that the limitation “which produces substantially equal E and H plane illumination patterns” was definite because one of ordinary skill in the art would know what was meant by “substantially equal.” Andrew Corp.v.Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir. 1988). 
However, the phrase “substantial portion” was held to be indefinite because the specification lacked some standard for measuring the degree intended and, therefore, properly rejected as indefinite under 35 U.S.C. 112, second paragraph. Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992).
In this case, the application as filed uses the term “substantially” dozens of times. However, not once does the specification provide any guidance as to what “substantially” or “substantially maintaining” is meant to encompass. There is no indication as to what level of binding must be preserved in order to be substantially maintained nor are there any steps in the method which would ensure this outcome, as the only steps of the method are essentially “do it”, without any limitations as to how the end result is achieved.
Therefore, claim 12 is indefinite.

Claims 1-11, 16-19, 24-25, and 28-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 defines a polypeptide solely by certain desired functions, including an antigen binding domain, a carrying moiety with a longer half-life in blood than the antigen binding domain, further defining the carrying moeity as having an “inhibiting domain”, which is also defined solely by the function of inhibition.
Claim 6 encompasses an antigen binding domain that competes for epitope binding with a reference antibody. 

	One means of providing adequate written description and evidence of possession of a claimed genus is through providing sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, the genus is defined entirely by a desired function: competes for epitope binding. The claim does not require any particular structure for that antibody nor can one of skill in the art envisage such a structure when provided only with the target epitope.
See MPEP §2163(I)(A) which states:
 "A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”

In this case, antibodies (antigen binding domains) generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence (the epitope which is also bound by MAB1220 or a cartilage antigen) and envisage the structure of those six CDRs that will bind that antigen. First, even highly related CDRs may not bind the same target. See for example Kussie (cited on form 892) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Second, even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. 
	Further note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”. This decision has precipitated guidance to the Office instructing that the portion of MPEP 2163 regarding the “newly characterized antigen test” (indicating a well-characterized antigen is sufficient to satisfy written description for antibodies which bind that antigen) should no longer be used and that contrary materials should not be relied upon as reflecting the current state of the law. 
	None of claims 1, 4, 5, or 6 require any structure correlated to the desired functions and so the above applies to the “antigen binding domain” portions of the claim. Further, a “carrying moeity” is anything other than the antigen binding domain (specification paragraph 145). While it is “usually a peptide or a polypeptide”, there is no requirement that this is the case. In other words, the claim as a whole is defined solely by function.
		
	
In a second way, the specification might provide a representative number of species for the claimed genus that would convey to the artisan possession of the whole genus. However, in this case, the species disclosed to not represent the full breadth of all possible members of the genus. While Applicant argues two such antibodies are presented (see response to restriction requirement filed 7/18/22), Applicant also agrees that one was “derived” from the other and “share a high degree of sequence identity” (Id.). However, one antibody or even a collection of highly related antibodies does not define the structure required of all antibodies that might bind the same epitope. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity (see table on page 11).
	Moreover, this does not shed light on the identity of the carrying moieties, which are defined solely as having a longer half-life than the antigen binding domain, inhibiting the antigen binding domain, and being something different than the antigen binding region.
While the specification discloses certain species, these species do not have a shared structure responsible for the function across the breadth of the genus nor  but does not correlate any particular shared structure within these species to the genus as a whole responsible for the required function; there is no identification of any particular structure that must be conserved throughout the genus. Nor are these considered representative of the entire genus as explicit members of the above genera are limited and there exists an unknowable breadth of biomolecules that might have this function but which are undescribed by the specification. Without any way to determine how broad the genus of such antibodies/carriers are, there is no way to determine if these species represent the full breadth of what is claimed. The disclosure of these species would not convey to the artisan that Applicant was in possession of the full breadth of the claimed genera which possess the required functions nor does it allow the skilled artisan to envisage the specific structure of such molecules.
MPEP §2163 states “information which is well known in the art need not be described in detail in the specification…however, sufficient information must be provided to show that the inventor had possession of the invention as claimed”. There is insufficient evidence of record to conclude that the breadth of the genus of antibodies which bind the specifically claimed epitopes/proteins was “well known in the art”. There is insufficient evidence of record to conclude that the breadth of all carrying moieties that have a longer half-life than any or all antigen binding regions that bind antigens in the cartilage tissue was “well known in the art”. 
	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
	
	Dependent claims are deficient for the same reasons. For example, claims 2, 4-5 and 8 define further functions of the molecule without providing any additional structure and so are deficient for the same reasons. Claim 8 further defines the epitope/antigen, but offers no further structure correlated to this function nor does it appear that this is a well-known “class” in the art as there is no art of record disclosing other known antibodies binding these epitopes at the time of filing. Claim 7 is also directed to antigen binding domains defined solely by the function of competition and so are deficient for the same reasons. Claim 9 adds a property of the antigen binding domain. However, there is no evidence of record nor scientific rationale to suggest that all antigen binding domains 120 kDa or smaller will necessarily possess the claimed functions. As such, there is no structure/function correlation and the claim is deficient for the reasons above. Claim 10 is an independent claim directed to an antibody defined solely by its function of competition. The Courts have stated that defining an antibody solely by what it binds (the antigen) is insufficient. Defining the antibody not even by what it binds but by what reference antibody it competes with is even less definitive of the antibody and so fails to meet the written description requirements as above.
	Claim 3 limits the antigen to those that are present in a relative % wet weight in cartilage tissue of 8% or more. However, the specification as a whole fails to clearly identify any such antigen. There is no feature of an antigen disclosed as responsible for its expression level in cartilage nor are there a representative number of species allowing the skilled artisan to envisage the members of the genus. Even if, arguendo, the exemplary proteins of, e.g., aggrecan or collagen meet this limitation—though these embodiments do not appear to be combined in the claims nor the specification—the disclosure of two such antigens fails to allow the skilled artisan to envisage even a single additional member. The requirement to discover for themselves which antigens meet this limitation is also a failure to convey possession of this genus at the time of filing.
	Claims 16 and 17 define the antigen binding domain by a structure correlated to the function. As such, this portion of the biomolecule meets the written description requirement. However, the claim as a whole must meet the written description requirement and the carrying portion remains defined solely by function, which is insufficient for the reasons above.
	Claims such as claim 28 are directed to polynucleotides encoding the proteins. Without adequate written description of the proteins, one could not envisage the nucleotides encoding them.
	Claims such as claim 31 is a method of producing a polypeptide by culturing the cell of claim 30. As this cell has not been adequately described because the nucleotide is not adequately described, the method as a whole cannot be considered to be adequately described.
	Claims such as claim 32 is a method of treating a subject by administering the antibody of claim 1. Since this antibody is inadequately described, the specification fails to convey possession of the method as broadly as claimed for the same reasons.
	Therefore, claims 1-11, 16-19, 24-25, and 28-39 do not meet the written description requirement.	

Claims 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain constructs treating the claimed diseases, does not reasonably provide enablement for all such constructs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	There are many factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: 1) nature of the invention, 2) breadth of claims, 3) amount of direction or guidance by the inventor, 4) relative skill of those in the art, 5) level of predictability in the art, 6) state of the prior art, 7) existence of working examples, and 8) quantity of the experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
Claims 32 and 33 are methods of treating disease by administering the polypeptide of claim 1. The polypeptide of claim 1 includes antigen binding domains that bind any antigen present in cartilage. Thus, Applicant claims that by targeting any arbitrary antigen present within cartilage tissue with something that binds that antigen, OA will be treated.
	Guidance in the specification is that OA is a result of “precise molecular mechanisms which are involved in the degradation of cartilage” and that these processes are “poorly understood” (paragraph 9). While the specification discloses that Aggrecan degrades during OA (paragraph 9) and the claims are directed to treating Aggrecan-mediated diseases (claim 32), the specification does not disclose alternate antigens that would result in the claimed treatment. While the specification makes the assertion that targeting any and all possible cartilage antigens will effect treatment, the examples themselves are limited to anti-Aggrecan antibodies (example 25).
	While skill in the art is high, predictability is low. For example, contrary to using anti-collagen antibodies to treat OA, the state of the prior art recognizes that anti-collagen antibodies are a pathologic feature of OA (Morgan p.62 C1; form 892). The prior art does not appear to recognize that targeting collagen will treat OA nor will targeting collagen treat a disease mediated by a different protein altogether (aggrecan-mediated).
	Thus, the prior art does not recognize the breadth of targets as valid for treatment of, e.g., OA while the specification itself teaches the process is poorly understood, operates via precise molecular mechanisms, and that these factors have so far hindered production of therapeutics to the extent that “there are currently no disease modifying drug[s] for OA” (paragraph 9). While the specification demonstrates that targeting aggrecan may overcome this technical hurdle, Applicant extends those claims to targeting any antigen in cartilage without any examples nor scientific rationale set forth as to why or how the claimed method overcomes these previously insurmountable technical hurdles.
	See the decision in Rasmusson v. SmithKline 413 F.3d 1318, 1325 (Fed. Cir. 2005) which stated:
“Thus, at the end of the day, the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. [Citation omitted.] ‘If mere plausibility were the test for enablement under §112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.’” 
	Such is the case here, where targeting aggrecan with the claimed construct may treat OA and so Applicant makes a “respectable guess” that targeting any potential antigen in cartilage will produce similar therapeutic benefit. This is only a hypothesis and places the burden of testing this hypothesis on others while claiming the rights if one of those guesses later proves true. This is undue experimentation.
	Therefore, claims 32 and 33 are not enabled for their full scope. 

Claim 12 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim covers every conceivable means for achieving the stated outcome, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
The claims are interpreted as “single means” claims. See MPEP § 2181 (V). In particular, this section of the MPEP notes that a single means claim cannot invoke §112, sixth paragraph and as the instant claims are not an explicit “means-plus-function” claim, the claims are not limited by the structure, material, or act disclosed in the specification. The instant fact pattern is similar to that in In re Hyatt, 798 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983), wherein a single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification at most disclosed only those means known to the inventors.  When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.  Note the statement in Hyatt
“the language [of the final paragraph of §112] does not go so far as to permit a so-called single means claim, that is a claim which recites merely one means plus a statement of function and nothing else. Attempts to evade this by adding purely nominal elements to such a claim will undoubtedly be condemned."

In this case, the claim recites a generic placeholder term (“modifying”) and a function (decrease molecular weight; substantially maintain the binding ability) as the only limitations of the claim. Such a single means claim fails to meet the enablement requirement in full.
See also Fiers v. Sugano, 984 F.2d 164, 25 USPQ2d 1601 (Fed. Cir. 1993) and MPEP §2164.08(a). In the instant case, the specification provides examples of certain steps to achieve this; however, there is an unknown multitude of other specific means that potentially could accomplish the claimed function and no actual, definitive steps are recited for any of the desired outcomes in the instant claims. Therefore, the specification fails to provide enough guidance for one skilled in the art on how to practice the instant method, thereby requiring trial and error experimentation to identify the multitude of ways one might reduce molecular weight while still maintaining binding function without any reasonable expectation of predictability in discovering for themselves methods outside of those described in the specification or well-established in the art. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.  
	Therefore, claim 12 is not enabled for its full scope.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11, and 28-31 are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Dennis (US 20180057593; form 892) as evidenced by Adkisson (form 892) and Stagliano (US 20120149061; form 892).
Regarding claim 1, Dennis teaches:
A polypeptide comprising an antigen binding domain (ABD): an anti-CD3 antibody comprising a binding domain (claim 1)
A carrying moeity: comprises a polypeptide mask (claim 1)
The carrying moeity inhibiting the antigen binding activity of the ABD: the polypeptide mask inhibits the ability of the anti-CD3 antibody to bind to a human CD3 polypeptide (paragraph 15)
CD3 is an antigen present in cartilage tissue: adult articular cartilage was positive when using anti-CD3 antibodies (figure 4; Adkisson)
With respect to the limitation “the antigen binding domain has a shorter half-life in blood than that of the carrying moeity”, Dennis is silent on this limitation. However, this limitation is directed to an inherent property of the materials being used. In other words, given a particular ABD and a particular carrying moeity, the relative half-life of the components is fixed and inherent. However, the Office is not equipped to make and test prior art products and make comparisons thereof. The construct of Dennis meets all of the structural limitations of the claim as well as several of the functional limitations of the claim. Further, Stagliano teaches that masking moieties increase the half-life of an antibody compared to an antibody with no masking moeity (paragraph 97), which would not be expected if attaching a carrying molecule with a shorter half-life than the antibody itself. As such, the evidence suggests this additional property is also inherently present in the prior art product and burden is shifted to Applicant to provide evidence that it is not.

	Regarding claim 2, this claim is also directed to a property of the construct. Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)). Thus, as a chemical compound meeting all of the structural limitations of the claim are present in Dennis, the properties which are inherent to that compound must necessarily be present. Both the instant claims and specification fail to clearly indicate a structure responsible for this function and so the prior art construct is presumed to have this inherent property absent evidence to the contrary.

	Regarding claim 11, Dennis teaches the composition as a pharmaceutical composition (paragraph 240).
	Regarding claims 28-31, Dennis teaches producing the polypeptide via culture of a host cell comprising a vector comprising a nucleic acid encoding the polypeptide (paragraph 215).
	Therefore, claims 1-2, 11, and 28-31 are anticipated.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 9, 11, and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demopulos (US 20030235589; form 892) in view of Stagliano (US 20120149061) with supporting evidence in Hybribody (form 892).
	Regarding claim 1, Demopulos teaches a drug delivery system comprising an ABD which binds aggrecan, which is present in the cartilage (claims 2-3, 7, 13, and 14). Demopulos does not disclose a carrying moeity where the ABD has a shorter half-life than the carrying moeity or where the carrying moeity inhibits the activity of the ABD.
	Stagliano teaches improving antibody constructs by including a masking moeity (carrying moeity)(abstract). Stagliano teaches that masking moieties increase the half-life of an antibody compared to an antibody with no masking moeity (paragraph 97), suggesting that the ABD has a shorter half-life than that of the carrying moeity, which would also be true in blood, particularly as Stagliano teaches using the masked antibodies in blood (paragraphs 397+). Stagliano teaches this moeity inhibits the ABD binding (paragraph 24), but is “activatable” by proteases, e.g., figure 1.
	It would have been obvious at the time of filing to combine the teachings above to arrive at the construct of instant claim 1. As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method (i.e., Stagliano’s method of improving an antibody by using a masking moeity), and a person of ordinary skill would recognize that it would improve similar methods (i.e., the antibody of Demopulos) in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U .S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). 
	Here, each and every element was known in the prior art and is serving the same function as was known in the prior art in a predictable manner, establishing a prima facie case of obviousness. Moreover, Demopulos teaches the utility of the anti-aggrecan drug delivery construct is for therapeutic treatment of disease (e.g., claim 9) and that proteases are increased in the disease state (paragraph 166), providing a further expectation of success when using a protease-sensitive masking moeity to deliver a binding agent to an area known to be high in proteases.
	Regarding claim 2, Stagliano teaches that the masking moeity increases serum (blood) half life (paragraph 97, 131, and 431; figure 29). Thus, in one case, the property of having a half-life of one month in cartilage tissue is inherent as a compound and its properties are inseparable (above). In the alternative, it would have been obvious to optimize the half-life of the construct to increase said half-life as this is taught to be a beneficial property by Stagliano.
	Regarding claim 3, it is unclear from the prior art as well as the instant application which antigens are present at a relative wet weight of 8% or more in cartilage. However, this is an inherent, natural property of the molecules as they exist in a particular concentration in cartilage without outside intervention. Thus, on the one hand, this is an inherent property of aggrecan. This is further supported by aggrecan being one of the preferred antigens being targeting in cartilage in the instant application. Thus, presumably, aggrecan meets this limitation and burden is shifted to Applicant to present evidence against this property being inherent.
	Regarding claim 4, instant claim 5 establishes that aggrecan is a component of the extracellular matrix of cartilage tissue.
	Regarding claim 5, aggrecan binding is discussed above.
	Regarding claim 9, Demopulos teaches the ABD is an antibody (claim 3). Demopulos also teaches that the antibody includes smaller fragments thereof (paragraph 128), which are smaller than 120 kDa as evidenced by Hybribody. Thus, the ABD portion of the Demopulos construct is necessarily less than 120 kDa.
	Regarding claim 11, Demopulos teaches the construct as a pharmaceutical formulation (paragraph 17).
	Regarding claim 28, Demopulos teaches producing antibodies via nucleotide sequences (paragraph 131) as does Stagliano (paragraph 295+). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to produce the combined construct above via a nucleotide sequence, rendering the sequence itself obvious as well.
	Regarding claim 29, Stagliano also teaches including this nucleotide in a vector (paragraph 297).
	Regarding claim 30, Stagliano also teaches including this nucleotide in a host cell (paragraph 298).
	Regarding claim 31, Stagliano teaches culturing this host cell will produce the construct (paragraphs 295-302).
	Therefore, claims 1-5, 9, 11, and 28-31 would have been obvious.

Claim(s) 1-5, 9, 11-12, 14-15 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demopulos (US 20030235589) in view of Stagliano (US 20120149061) and further in view of Yokota (form 892) with supporting evidence in Hybribody.
Claims 1-5, 9, 11, and 28-31 are discussed above. While the art teaches antibodies which are under 120 kDa, the art above does not explicitly motivate one to modify an intact antibody (parent antibody) so as to decrease the molecular weight of the antibody targeting a molecule in a cartilage tissue.
Nevertheless, such a method would have been obvious. Using, e.g., scFvs, which are low-molecular weight antibodies modified from a parent antibody, are already taught as viable alternative above. Moreover, Yokota teaches that such low-weight antibody fragments display increased penetration, providing a reasonable expectation that such a modification would similarly improve the penetration of the construct of Demopulos/Stagliano. Thus, one would have been motivated to modify the parent antibody binding the non-soluble cartilage antigen to decrease the molecular weight (improve penetration to target area) while maintaining the binding ability (the targeting functionality of the construct).
Regarding claim 14, it would have been obvious to modify the whole antibody of Demopulos to arrive at the Fab, scFv, etc, because the whole antibody comprises the relevant binding regions.
Regarding claim 15, as above, scFvs are less than 120 kDa.
Therefore, claims 1-5, 9, 11-12, 14-15 and 28-31 would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 9, 11, and 28-33  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17058889 in view of Fan (form 892). 
The reference claims are directed to the same composition as instant claim 1, the difference being that the reference claims bind IL-1R1 while the instant claims bind any antigen present in cartilage tissue. However, IL-1R1 is an antigen found in cartilage tissue (Fan). Thus, reference claim 1 anticipates instant claim 1. The reference document also claims pharmaceutical formulations, polynucleotides encoding the polypeptide, and methods of producing the polypeptide, all which anticipate the corollary claims of the instant application. The reference claims are also directed to treatment of subjects with an IL-1R1 mediated disorder; within the scope of this genus is OA (reference paragraphs 9-10). Within the scope of the claimed reference construct, it is disclosed that the claimed antibodies are 120 kDa or smaller (paragraph 38).
This is a provisional nonstatutory double patenting rejection.

Claims 1-4, 9, 11, and 28-33  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16767085 in view of Grunke (form 892). 
The reference claims are directed to the same composition as instant claim 1, the difference being that the reference claims are directed to binding any antigen while the instant claims bind any antigen present in cartilage tissue. However, the reference specification may be consulted to determine what is within the scope of the claim. Here, the reference document discloses TNF as an exemplary antigen to target (paragraph 457), among others. TNF is present in cartilage tissue of those with OA (Grunke). Thus, reference claim 1 anticipates instant claim 1. The reference document also claims pharmaceutical formulations and methods of producing the polypeptide, all which anticipate the corollary claims of the instant application. In support of the method of producing the antibody and within the claim scope of such, the reference document discloses, e.g., polynucleotides encoding the polypeptide and cells containing said polynucleotide. The utility of the claimed composition in the reference document is as a therapeutic for, e.g., OA (paragraph 620). Within the scope of the claimed reference construct, it is disclosed that the claimed antibodies are 120 kDa or smaller (paragraph 32).
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 20-23, 26-27, and 40-43 are allowed. Antibodies, as discussed above, are unique molecules with unique binding properties stemming from their amino acid sequence. Knowledge of an antigen does not allow others to envisage an antibody which binds that antigen nor does the structure of an antigen correlate to the sequence of the antibody binding that antigen. The instantly claimed antibodies are novel over the prior art of record. Moreover, without motivation to alter existing, e.g., anti-aggrecan antibodies to arrive at the instantly claimed structure, the instant sequences are non-obvious as changes to existing antibody CDRs are unpredictable.
The methods using an anti-aggrecan antibody to treat OA are also allowable over the prior art. There is no art of record suggesting that binding aggrecan with an antibody would be therapeutic for OA and so doing so would have been non-obvious.

Conclusion
The term MAB1220 and Clone #179509 were considered as to whether a biological deposit was necessary. However, it appears this antibody is commercially available from multiple sources and so it was deemed no biological deposit was necessary.
The phrase “aggrecan mediated disease or disorder” meets the requirements of written description as paragraph 46 of the specification provides a number of species representative of the breadth of such diseases.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649